Citation Nr: 1719129	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (AML) claimed as leukemia, to include a bone marrow transplant.

2.  Entitlement to service connection for graft versus host disease of the lower extremities, to include as secondary to AML, to include a bone marrow transplant.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression), to include as secondary to AML, to include a bone marrow transplant.

4.  Entitlement to service connection for cataracts, to include as secondary to AML, to include a bone marrow transplant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, the Board reopened the claim for service connection for AML and remanded the above-listed matters for additional development and readjudication.  Because the medical opinion received did not sufficiently address the question at hand, the Board sought an independent medical opinion in July 2016.  That opinion was received in October 2016, and the Veteran was provided notice and an opportunity to submit additional evidence in February 2017.  He did so in March 2017, along with an express waiver of RO consideration of any evidence of record not yet considered by the RO, which included the additional medical opinion he submitted.  The Board may consider the appeal.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran has a disability consisting of AML and the residuals of treatment therefore (to include a bone marrow transplant), but the greater weight of the evidence is against finding that the AML is etiologically related to his active service, including exposure to herbicide agents during his service in Vietnam.

2.  The claimed graft versus host disease of the lower extremities, depression, and cataracts have been caused by AML and treatment therefore (to include a bone marrow transplant), but the Veteran is not service-connected for AML.  There is no suggestion any of these conditions began during service or are somehow otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acute myelogenous leukemia (AML) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for graft versus host disease of the lower extremities, to include as secondary to AML and treatment therefore, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to AML and treatment therefore, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for service connection for cataracts, to include as secondary to AML and treatment therefore, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

I.  Service Connection:  AML

The Veteran claims that he developed AML as a result of exposure to herbicide agents (e.g. Agent Orange) during his active service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence establishes that the Veteran has been diagnosed and treated for AML, so a current disability is established.

The Veteran served on the ground in Vietnam, see, e.g., DD-214 (noting Vietnam service from August 1970 to July 1971), so is presumed to have been exposed to herbicides (i.e., an in-service event is established).  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, AML is not among the listed disorders which may be presumed related to exposure to herbicides.  38 C.F.R. § 3.309(e).  See VA Disability Benefits Questionnaire (DBQ) Leukemia Examination dated May 4, 2011 (condition does not meet the definition of B-cell leukemia).  Presumptive service connection on this basis is not warranted.

However, where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

To this end, the Board remanded the matter in June 2015 to obtain a VA examiner's opinion regarding whether there was any etiological relationship between the Veteran's exposure to herbicide agents during his service in Vietnam and his later diagnosed AML (to include determining the Veteran's precise diagnosis).

The September 2015 report by the VA examiner reviewed the Veteran's medical history including the diagnosis of acute myeloid leukemia (also known as acute myelogenous leukemia) (AML), as well as graft versus host disease (GVHD) related to the treatment for AML (including bone marrow transplant).  The examiner indicated that the risk factors for developing AML include (with emphasis) "history of prior exposure to cytotoxic agents."  The examiner specified that medical literature documents benzene as a hydrocarbon with an associated risk for developing leukemia.  However, she stated that she was unable to provide the requested medical opinion without resorting to speculation.  She suggested that a medical records review with medical opinion be obtained from a "subject matter expert."  Because this really was not an opinion either for or against the claim, the Board has assigned it no probative value, and it will be discussed no further.

The record also contains a November 2015 letter from Dr. B. Berwald, a private physician, offering a positive opinion regarding the nexus between the Veteran's exposure to herbicide agents and his AML.  He noted that Agent Orange was composed, in part, of benzene, and opined that exposure to herbicide agents such as Agent Orange would have exposed the Veteran to its constituent parts such as benzene.  He stated:  "Benzene is a known causative agent of acute myeloid leukemia and is extensively documented in medical environmental literature."  Dr. Berwald then discussed an Institute of Medicine report that discussed specific medical literature indicating "sufficient evidence of causal relationship of Benzene to Acute Leukemia []as well [as] other bone marrow damage."  Dr. Berwald concluded that the preponderance of evidence was in favor of finding an association between the exposure to herbicide agents and the Veteran's AML.

As noted above, the Board sought an opinion from an independent medical expert (IME), which was received in October 2016 and provided by an Associate Professor of Radiation Oncology at a major private hospital.  He reviewed the file as well as relevant medical literature.  The IME provided a thorough discussion and factual basis for her opinions.  She noted that, while the structure of Agent Orange "may resemble benzene..., there is no indication that [Agent Orange] is metabolized to benzene."  She opined that the chemical is, in fact, not generally metabolized by the body at all and is similar to other aromatic compounds that are not carcinogenic.  She provided three summary opinions, including that there is insufficient evidence of a link between Agent Orange exposure and the incidence of AML, that Agent Orange does not metabolize to benzene and does not behave like benzene, and there was a time lapse between Agent Orange exposure and diagnosis with AML which supports finding no etiological relationship.  She provided specific references to medical literature supporting her conclusions.

Finally, the Veteran submitted a positive nexus opinion in response to the IME's opinion.  In that March 2017 opinion, Dr. J. Petrovich, a private vascular and trauma surgeon, opined that there was an etiological relationship between the exposure to Agent Orange and the Veteran's AML.  Dr. Petrovich explicitly disagreed with the IME's conclusion that Agent Orange does not metabolize to benzene and otherwise does not behave the same way in the human body as benzene.  Dr. Petrovich also expressly disagreed with the IME's citation of the delay between exposure and diagnosis, stating that the date of diagnosis was not necessarily the date of onset and, moreover, any such delay was neither "conclusive" nor "determinative."

The Board must resolve these competing medical opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Mere disagreement among experts does not indicate that the evidence is in equipoise.  

Here, the IME's opinion is more thorough, explains why it is unwarranted to equate herbicide agents (and other aromatic compounds) to benzene (or to assume they all behave in the same manner), and supports each of her conclusions with cites to specific medical literature.  The issue in this case is whether Agent Orange contains benzene - the private physicians have concluded it does, while the IME states it is comprised of benzene rings which are not benzene and do not behave the same as benzene.

In every Update, the National Academy of Sciences has extensively discussed the chemical structure of herbicides (which include benzene ring structures) and explained why "inorganic arsenic and benzene were not considered as relevant service-related exposures among veterans and thus were not evaluated in relation to their potential risk of adverse health outcomes."  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2014 (2016) at 43 (noting herbicide agents do contain benzene-substituted dioxin, but that "the biologically active compound benzene does not emerge from dioxin, whose three-ring structure is extremely stable and resistant to metabolism") (emphasis added).  The NAS has noted that when looking at the structure of Agent Orange, "one can readily see the basis of an assertion heard repeatedly from individual Vietnam veterans that 'benzene is contained in TCDD.'"  Id.  The NAS has clearly stated that is incorrect, and, in fact, in evaluating the potential risk of adverse health outcomes among Vietnam veterans, the NAS does not consider benzene "as relevant service-related exposures among Vietnam veterans."  The IME's opinion regarding the false equivalence between benzene and the benzene rings found in herbicide agents is very persuasive and entitled to significant probative weight.  

The November 2015 opinion from Dr. Berwald simply states that benzene rings are equivalent to benzene without providing an explanation or supporting literature.  The Board finds that, compared to the IME's opinion and the discussion by NAS, this private opinion is not as thoroughly reasoned or as well-supported by pertinent medical literature.

Likewise, Dr. Petrovich's March 2017 opinion notes disagreement, but fails to provide persuasive reasoning or relevant medical literature to support his position in the areas of disagreement.  While he cited a study about the relationship between benzene and acute leukemia, that is not the point in contention here.  The positive opinions (both from November 2015 and from March 2017) assert, without explaining why it would be so, that herbicide agents which contain benzene-like molecules (e.g. benzene rings) should be assumed to behave like benzene itself.  While benzene may be linked to leukemia, the structure of Agent Orange resembles benzene, but is not metabolized to benzene, as explained by the IME.  The IME provided a reasoned explanation why this conclusion was not warranted, cited relevant medical evidence, and based her opinion on her relevant experience and knowledge as an oncologist with greater expertise in the relevant medical field (the experts provided curricula vitae).   Her opinion is clearly in agreement with the National Academy of Science's explicit finding that benzene is not part of the structure of Agent Orange and that Vietnam veterans were not exposed to benzene as a result of any Agent Orange exposure.  

The Board is not using the NAS study, standing alone, to deny the Veteran's claim.  Rather, it is the discussion by the NAS of the chemical properties of Agent Orange, which it has extensively analyzed, which lends support to the IME's opinion here.  

Dr. Petrovich also stated, generally, that he felt the Veteran was exposed to "other chemicals" and petroleum products during service, and his opinion included that the Veteran's AML was related not only to Agent Orange (that is discussed above), but also to exposure to "other chemicals."  Such a generalized statement does not warrant service connection, as there is no specific information as to what these "other" chemicals might be, nor any citation to medical principles or literature as to how these "other" chemicals caused his AML.  There is also no discussion of how any petroleum products caused his AML. 

In summary, the Board finds that the greater weight of the competent evidence is against finding that this Veteran's AML was etiologically related to his exposure to herbicide agents during his active service.  The greater weight of the evidence is against the Veteran's claim.  Accordingly, entitlement to service connection for AML is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes that the Veteran has submitted other Board decisions addressing this same issue.  However, Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303.  Each case is decided on its specific facts.

II.  Service Connection:  Graft versus Host Disease (GVHD)

The Veteran claims that he developed GVHD as a result of treatment for his AML.  His AML is not service-connected.  Importantly, he specifically limited his appeal for this condition as secondary to AML.  See August 2011 Notice of Disagreement ("I wish to appeal [the RO's rating] decision in regards to graft v. host disease as secondary to AML."); May 2013 VA Form 9 (discussing only appeal regarding leukemia and disabling effects of that condition); 38 C.F.R. §§ 20.201(a)(4) and 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

Here, the medical records establish that the Veteran has GVHD.  See, e.g., September 2015 VA Examination (documenting diagnoses of GVHD); University Hospital Treatment Records (showing skin rash on lower extremities related to transplant).  On the issue of causation, the medical records are replete with indications and opinions that the GVHD is related to the treatment for AML, specifically bone marrow transplants.  See, e.g., September 2015 VA Examination ("residuals, scars, and skin discoloration, s/p chronic...GVHD"; "medical record document the Veteran's current claimed AML condition with Residuals, GVHD"); University Hospital Treatment Records (showing skin rash on lower extremities related to transplant).  The overwhelming weight of the medical evidence of record, including the September 2015 VA examiner's opinion, establishes a causal link between the AML treatment (specifically the bone marrow transplant) and the GVHD (primarily manifesting as skin conditions).  There is no evidence that GVHD was caused by some other in-service event or was independently caused by exposure to herbicide agents.  Because the Veteran's AML is not service-connected and the only viable causal relationship is between GVHD and AML, the Veteran's claim fails.

The greater weight of the evidence is against finding that the Veteran's GVHD had a cause other than the Veteran's AML and secondary causation is not viable where the AML is not service-connected.  Accordingly, entitlement to service connection for GVHD as secondary to AML is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

III.  Service Connection:  Acquired Psychiatric Disorder

The Veteran claims that he developed depression as a result of treatment for his AML.  The record indicates that he may have a current acquired psychiatric disorder, though there is some disagreement.  See, e.g., May 2010 Private Psychological Evaluation (diagnosing adjustment disorder, chronic depression/anxiety); but see May 2011 VA Examination (opining that the Veteran's symptoms are not sufficient to warrant a diagnosis of depression or other mental health disorder).  This disagreement need not be resolved to decide the secondary claim, however, because his AML is not service-connected.  Service connection for an acquired psychiatric disorder as secondary to AML is not warranted.

The Veteran specifically limited his appeal to his depression as secondary to AML.  See August 2011 Notice of Disagreement ("I wish to appeal [the RO's rating] decision in regards to depression as secondary to AML."); May 2013 VA Form 9 (discussing only appeal regarding leukemia and disabling effects of that condition); 38 C.F.R. §§ 20.201(a)(4) and 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  He has made no allegations that he experienced any mental health symptoms during service or that his depression is linked to service in some other way.

Because the Veteran's AML and residuals thereof are not service-connected, entitlement to service connection for an acquired psychiatric disorder (to include depression) as secondary to AML is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).  

IV.  Service Connection:  Cataracts

The Veteran claims that he developed cataracts as a result of his AML and treatment therefore.  The Veteran specifically limited his appeal with respect to his cataracts as secondary to AML.  See August 2011 Notice of Disagreement ("I wish to appeal [the RO's rating] decision for cataracts as secondary to AML."); May 2013 VA Form 9 (discussing only appeal regarding leukemia and disabling effects of that condition); 38 C.F.R. §§ 20.201(a)(4) and 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  While he record indicates that he had a current disability during the appeal period consisting of cataracts, the Veteran is not service-connected for AML.  He has made no allegations he experienced any visual symptoms or injuries during service that led to his cataracts.

Accordingly, entitlement to service connection for cataracts, including as secondary to AML, is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

V.  Duties to Notify and Assist

VA has satisfied its duties to notify the Veteran including in notice letters.  VA has also satisfied its duty to assist the Veteran in obtaining and developing pertinent evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.

VA has obtained an adequate medical opinion from an IME.  The IME accurately discussed the Veteran's medical history and clinical records and provided a thorough rationale for her conclusions, including citation to medical principles and pertinent literature.  

Because the Veteran limited his other claims to a secondary theory of entitlement and his AML with residuals is not service-connected, those claims are not viable and it is unnecessary to obtain further VA examinations with respect to GVHD, an acquired psychiatric disorder, and/or cataracts.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
	
ORDER

Entitlement to service connection for acute myelogenous leukemia (AML) is denied.

Entitlement to service connection for graft versus host disease (GVHD) of the lower extremities, including as secondary to AML, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to AML, is denied

Entitlement to service connection for cataracts, to include as secondary to AML, is denied. 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


